DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 1 in part “a processor disposed on the first PCB and located between the first PCB and the second PCB…” and the limitation in claim 6 “the processor is disposed on a second surface of the second PCB…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Independent claim 1 recites “a processor disposed on the first PCB and located between the first PCB and the second PCB…”  However, dependent claim 6 recites “the processor is disposed on a second surface of the second PCB facing a rear side of the portable communication device.”  It is unclear how “the processor” is disposed on the first PCB and also disposed on a second surface of the second PCB.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban, US Pat. 9,213,361.
Regarding claim 1, Urban teaches a portable communication device (a handheld computing device; col. 1, line 51 and col. 3, lines 9-11, also see at least figures 1A, 1B and 3) comprising:
a housing 101;
a display 102 accommodated in the housing;
a first printed circuit board (PCB; 104) accommodated in the housing;
a second PCB (112; Urban teaches stiffening the flexible circuit board [see col. 2, lines 64-66]) accommodated in the housing, the second PCB substantially parallel to the first PCB and electrically connected with the first PCB (the circuit board shown in figure 3 includes conductors 302 on either side or both sides of the board; see col. 5, lines 10-25);
a connector (the circuit board shown in figure 3 includes conductors 302 on either side or both sides of the board; see col. 5, lines 10-25) disposed between the first PCB 104 and the second PCB 112 such that a first portion and a second portion of the connector are connected to the first PCB and the second PCB (claim does not recite “direct” connection by the connector to connect the first and second PCB or that the connector may not connect to a component), respectively;
a first thermistor 114 disposed on a first surface of the second PCB 114 facing a front side of the portable communication device and is spaced apart from a component (light 120 and/or another thermistor 118) located at the front side relative to the first thermistor; and
a processor 106 disposed on the first PCB 104 and located between the first PCB 104 and the second PCB 112, the processor configured to obtain an electrical signal corresponding to a temperature measured by the first thermistor (“temperature monitoring”; see at least col. 1, line 65 to col. 2, line 15).
Regarding claims 2 and 3, Urban teaches the portable communication device, wherein the first thermistor is disposed adjacent to a battery, and wherein the first thermistor is configured to measure a temperature of an area in proximity of the battery (Urban teaches “temperature measuring” of a handheld computing device; see at least col. 1, line 65 to col. 2, line 15).
Regarding claim 4, Urban teaches the portable communication device, wherein each of the first PCB and the second PCB is a rigid PCB (Urban teaches stiffening the flexible circuit board [see col. 2, lines 64-66].).
Regarding claim 5, Urban teaches the portable communication device, wherein the second PCB 112 is disposed between the display 102 and the first PCB 104.
Regarding claim 6, Urban teaches the portable communication device, wherein the processor 106 disposed on a second surface of the second PCB 104 facing a rear side of the portable communication device (Urban teaches that the processor and the memory are mounted on opposite side or they are mounted on the same side of the board 104. And, there may be more than on CPU and memory components on the same boar 104. See col. 2, lines 30-38.). 
Regarding claim 7, Urban teaches a second thermistor 122, wherein the second thermistor is disposed on a first surface of the first PCB 112 facing the second surface of the second PCB 104.
Regarding claim 8, Urban teaches the portable communication device, further comprising: a second thermistor 122 (see figure 1B), wherein the second thermistor is disposed adjacent to the processor 106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833